Citation Nr: 0915252	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-37 937	)	DATE
	)
	)


THE ISSUE

Whether a June 2006 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The moving party in this case served on active duty from 
April 1966 to April 1968

In a June 30, 2006, decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
received to reopen claims of entitlement to service 
connection for a left eye disorder, allergic rhinitis, 
bilateral shoulder and arm disorder, finger disorder, stomach 
disorder, bilateral leg disorder, bilateral knee disorder, 
and bilateral foot disorder, and denied on the merits claims 
of entitlement to service connection for a left eye disorder, 
allergic rhinitis, bilateral shoulder and arm disorder, 
finger disorder, stomach disorder, bilateral leg disorder, 
bilateral knee disorder, and bilateral foot disorder, 
headaches, hypertension, and kidney disorder.  The moving 
party has moved the Board to revise this decision on the 
basis that the decision was clearly and unmistakably 
erroneous.


FINDINGS OF FACT

1.  The moving party has failed to adequately set forth the 
alleged clear and unmistakable error, or errors, of fact or 
law in the June 2006 Board decision pertaining to the denial 
of service connection for allergic rhinitis, hypertension, 
and kidney disorder, the legal or factual bases for such 
allegations, and why the results would have been manifestly 
different but for the alleged errors.  

2.  The June 30, 2006, Board decision, which denied 
entitlement to service connection for left eye disorder, 
bilateral shoulder and arm disorder, finger disorder, stomach 
disorder, bilateral leg disorder, bilateral knee disorder, 
bilateral foot disorder, and headaches, was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSIONS OF LAW

1.  The moving party's allegations of clear and unmistakable 
error in the June 2006 Board decision with regard to the 
issues of entitlement to service connection for allergic 
rhinitis, hypertension, and kidney disorder, fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2008).

2.  The June 2006 Board decision which denied entitlement to 
service connection for left eye disorder, bilateral shoulder 
and arm disorder, finger disorder, stomach disorder, 
bilateral leg disorder, bilateral knee disorder, bilateral 
foot disorder, and headaches, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, no further action is necessary for 
compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes 
the name of the veteran, the applicable VA file number, the 
date of the Board decision to which the motion relates, and 
the issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in June 2006 with 
respect to awards of service connection were essentially 
unchanged from those in effect at present.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that the moving party does not 
make any specific allegations of fact or law with regard to 
the Board's denial of entitlement to service connection for 
allergic rhinitis, hypertension, or kidney disorder.  Thus, 
any claim of CUE with regard to such issues is dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(b).

With regard to the claims of service connection for left eye 
disorder, bilateral shoulder and arm disorder, finger 
disorder, stomach disorder, bilateral leg disorder, bilateral 
knee disorder, bilateral foot disorder, and headaches, the 
moving party essentially asserts that the Board considered 
incorrect evidence in rendering a decision.

With regard to the claims of service connection for left eye 
disorder, bilateral shoulder and arm disorder, finger 
disorder, stomach disorder, bilateral leg disorder, bilateral 
knee disorder, bilateral foot disorder, and headaches, the 
evidence before the Board in June 2006 was duly considered 
and discussed in the decision.  The evidence which was on 
file and considered at the time included service treatment 
records, post-service medical records, and lay statements and 
testimony from the moving party.  The Board concluded that 
the moving party's claimed disabilities were not manifested 
in service, and were not shown to be related to service; as 
such, service connection was denied.

The Board's June 2006 decision was factually supportable by 
the record.  The moving party's claims of service connection 
for left eye disorder, bilateral shoulder and arm disorder, 
finger disorder, stomach disorder, bilateral leg disorder, 
bilateral knee disorder, bilateral foot disorder, and 
headaches stem from an in-service automobile accident that 
occurred in Fall 1966 in Aachaffenburg, Germany.  The June 
2006 Board decision specifically reflects the moving party's 
contentions that in Fall 1966 he was riding in a personnel 
carrier when it slid off the road, hit another vehicle, and 
flipped over on its side, and he asserts that he injured his 
head, left eye, shoulders, arms, finger, legs, knees, feet 
and stomach.  Service treatment records were considered by 
the Board in the June 2006 decision.  Specifically, the Board 
referenced service treatment records which reflect that the 
moving party was admitted to the U.S. Army Hospital, 
Wurzburg, Germany, in November 1966.  The admission report 
states that the moving party was riding in the back of a 
truck which had to stop abruptly and the moving party was 
thrown to the front ceiling in the Wildflecken Training Area.  
He suffered a laceration of the scalp but no nerve or artery 
involvement was found.  He was observed for two days for head 
injury but no injury beyond the laceration was found.  His 
March 1968 separation examination showed no disability that 
could be attributed to his accident in service.  
Specifically, his "eyes," "upper extremities," "skin," 
"abdomen and viscera," and "lower extremities" were 
clinically evaluated as normal.  Likewise, on a Report of 
Medical History completed by the moving party, he denied 
"eye trouble," "swollen or painful joints," "painful, or 
'trick' shoulder or elbow," "skin diseases," "stomach, 
liver or intestinal trouble," "'trick' or locked knee," 
"bone, joint, or other deformity," and "foot trouble."  

The moving party asserts that the Board's discussion of a 
truck accident was incorrect, as he was never in a truck 
accident, but was in a personnel carrier and tank accident.  
He contends that he suffered from frozen feet, fungus in his 
head due to a gash in his skull, feet injuries, leg injuries, 
knee injuries, and a head injury due to such personal carrier 
accident.  The Board notes that any contention of "fungus in 
the head" has not been duly considered and adjudicated by VA 
and thus any CUE claim is premature.  If the moving party 
desires, he should file a claim of service connection seeking 
any such benefit.

It appears that the moving party may be asserting that the 
correct facts were not before the Board in June 2006; 
however, it is clear that the Board acknowledged the lay 
statements and testimony of the moving party with regard to 
the Fall 1966 automobile accident and relied on the November 
1966 service treatment record which specifically reflects a 
"truck" accident consistent with the moving party's account 
of a Fall 1966 automobile accident.  Despite the moving 
party's contentions otherwise, service treatment records do 
not reflect injury to the feet, legs, knees, legs, left eye, 
finger, stomach, shoulders, or arms, and after two days of 
observation he suffered only a laceration to the head.  The 
moving party's contentions essentially amount to a 
disagreement as to how the facts were weighed and evaluated 
by the Board, and cannot arise to a valid claim of CUE.  In 
reviewing the Board decision, there is no indication that the 
Board overlooked the evidence then of record.  At most there 
is a reasonable disagreement with the manner in which the 
Board weighed and evaluated the evidence; however, a claim of 
CUE on the basis that the previous adjudication had 
improperly weighed and evaluated the evidence never rises to 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

Likewise, the moving party contends that the Board was 
incorrect in determining that he "waited 26, 30, 33, 34 or 
36 years to be treated or notify the military."  In the June 
2006 decision, the Board specifically discussed that despite 
purportedly sustaining multiple claimed disabilities in the 
November 1966 automobile accident, the service treatment 
records do not reflect any injuries other than a laceration, 
and his separation examination was normal.  He did not file 
an initial claim of service connection until March 1994, 
approximately 26 years after discharge from service.  
Likewise, as the Board determined, the medical evidence of 
record does not reflect a left eye disorder until October 
2002, approximately 34 years after service; bilateral 
shoulder/arm disorder until April 2001, approximately 33 
years after service; a finger disorder until August 2004, 
approximately 36 years after service; a stomach disorder 
until May 2001, approximately 33 years after service; 
bilateral leg disability until September 1999, approximately 
30 years after service; bilateral knee disability until 
February 2001, approximately 33 years after service; and, 
bilateral foot disorder until September 1999, approximately 
30 years after service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Likewise, the lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
Again, the moving party's contentions essentially amount to a 
disagreement as to how the facts were weighed and evaluated 
by the Board, and cannot arise to a valid claim of CUE.  In 
reviewing the Board decision, there is no indication that the 
Board overlooked the evidence then of record.  At most there 
is a reasonable disagreement with the manner in which the 
Board weighed and evaluated the evidence; however, a claim of 
CUE on the basis that the previous adjudication had 
improperly weighed and evaluated the evidence never rises to 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before the Board at 
the time of the June 2006 decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  

Thus, based on the following, the evidence does not support a 
finding that the June 30, 2006, Board determination was 
clearly and unmistakably erroneous in denying service 
connection for left eye disorder, bilateral shoulder and arm 
disorder, finger disorder, stomach disorder, bilateral leg 
disorder, bilateral knee disorder, and headaches.


ORDER

The motion for clear and unmistakable error in the June 2006 
Board decision, with regard to the denial of service 
connection for allergic rhinitis, hypertension, and kidney 
disorder, is dismissed without prejudice to refiling.

The June 2006 Board decision which denied service connection 
for left eye disorder, bilateral shoulder and arm disorder, 
finger disorder, stomach disorder, bilateral leg disorder, 
bilateral knee disorder, and headaches was not clearly and 
unmistakably erroneous.  The appeal is denied.



	                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  The dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



 Department of Veterans Affairs



